JOHN R. GIBSON, Circuit Judge,
dissenting.
I respectfully dissent from the vacation of Hooks’ sentence and the remand for *1522resentencing. I also dissent from the panel’s suggestion to rehear this case en banc to reconsider our court’s interpretation of 18 U.S.C. § 924(c).
Count One of the indictment charged Hooks and the other defendants with conspiracy “to distribute 50 grams or more” of crack. This indictment was read to the jury in the court’s instructions, together with what the court refers to as a generic conspiracy instruction. The instructions were given to the jury members when they deliberated, and they returned a verdict stating that Hooks was guilty “of the crime charged in Count One of the indictment.” This is a jury finding as to quantity, and the district court so recognized it in sentencing. The court today does not suggest that we set aside this conviction for insufficiency of the evidence. Indeed, there was evidence that when Hooks joined the conspiracy to distribute crack out of his house, the quantities handled by the conspirators were reasonably foreseeable by him. The jury’s verdict found the quantity that requires the ten-year mandatory minimum sentence. I would affirm this sentence.
With respect to 18 U.S.C. § 924(c), this court has spoken clearly and I am not persuaded by the opinion of the Tenth Circuit in United States v. Abreu, 962 F.2d 1447 (10th Cir.1992) (en banc), that we should reconsider the issue. In Abreu, the Tenth Circuit adhered to the views expressed by Judge Seymour in the panel decision, United States v. Thornburgh, 962 F.2d 1438 (10th Cir.1992). As the dissent points out, however, the Tenth Circuit’s decision is contrary to that of the other six circuits, including this one, which have decided the issue, and interjects terms into the statute not included and not intended by Congress. I do not agree that the issue deserves en banc consideration.